UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6927



UNITED STATES OF AMERICA,

                                              Respondent - Appellee,

          versus


DANA MAURICE JACKSON,

                                             Petitioner - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-97-132-JFM, CA-00-776-JFM)


Submitted:   November 30, 2000            Decided:   December 6, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dana Maurice Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Dana Maurice Jackson seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).        We have reviewed the record and the district court’s

opinion and find no reversible error.          Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.          See United States v. Jackson, Nos. CR-97-

132-JFM; CA-00-776-JFM (D. Md. June 1, 2000).*              We dispense with

oral       argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   DISMISSED




       *
       Although the district court’s order is marked as “filed” on
May 31, 2000, the district court’s records show that it was entered
on the docket sheet on June 1, 2000. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                        2